                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ABINGDON DIVISION

 REBECCA RENTZ JAMES,                               )
                                                    )
                    Plaintiff,                      )      Case No. 1:19CV00021
                                                    )
 v.                                                 )      OPINION AND ORDER
                                                    )
 SUBARU OF AMERICA, INC.,                           )      By: James P. Jones
                                                    )      United States District Judge
                    Defendant.                      )

      Francis H. Casola and J. Walton Milam, III, WOODS ROGERS, PLC, Roanoke,
Virginia, for Plaintiff; Christopher C. Spencer and Mark C. Shuford, SPENCER
SHUFORD LLP, Richmond, Virginia, for Defendant.

       In this products liability case removed from state court, defendant Subaru of

America, Inc. has moved to dismiss the Complaint for failure to state a claim upon

which relief can be granted. For the reasons that follow, I will deny the defendant’s

Motions to Dismiss.1

                                             I.

       The Complaint alleges the following facts, which I must accept as true in

considering the Motion to Dismiss.

       On August 7, 2017, the plaintiff, Rebecca Rentz James, was driving a 2011

Subaru Outback. While she was making a right turn, the right front fender made


       1
        Subject-matter jurisdiction of this court is based upon diversity of citizenship and
amount in controversy. 28 U.S.C. § 1332(a).
brief contact with a tree adjacent to the road. This brush with the tree caused only

minor damage to the fender and posed no risk of harm to James. After the vehicle

contacted the tree, James was able to correct the vehicle’s direction and bring it to a

stop in the right lane.

      Although the passenger side of the vehicle had touched the tree only lightly,

the vehicle’s driver side curtain airbag deployed. The airbag struck James on the

upper left side of her body and injured her cervical spine and neck. James alleges

that such a minor accident was foreseeable to Subaru of America2 and that the brief,

non-dangerous contact should not have triggered deployment of the airbag. She

further alleges that the airbag deployed with excessive and dangerous force. It was

foreseeable to the defendant that such an unnecessary deployment of the airbag

posed an unreasonable risk of harm.

      The Complaint asserts claims of breach of the implied warranty of

merchantability (Count I), negligence (Count II), and failure to warn (Count III).

James seeks compensory damages.




      2
        Subaru of America, Inc., is the only remaining defendant in this case. However,
Subaru of Indiana Automotive, Inc., and Subaru Corporation are defendants in a
companion case by plaintiff James currently pending in this court and arising out of the
same accident, James v. Subaru, No. 1:19CV00030. To avoid confusion, I will refer to the
defendant in this case as “Subaru of America.”
                                          -2-
                                          II.

      Federal pleading standards require that a complaint contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). A Rule 12(b)(6) motion to dismiss tests the legal sufficiency of a complaint

to determine whether the plaintiff has properly stated a claim. See Edwards v. City

of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). In order to survive a motion to

dismiss, the plaintiff must “state[] a plausible claim for relief” that “permit[s] the

court to infer more than the mere possibility of misconduct” based upon its “judicial

experience and common sense.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). In

evaluating a pleading, the court accepts as true all well-pled facts. Id.

      A complaint does not need detailed factual allegations to survive a motion to

dismiss; however, it must have more than labels and conclusions or a recitation of

the elements of the cause of action. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). “To

satisfy this standard, a plaintiff need not forecast evidence sufficient to prove the

elements of the claim.” Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012)

(internal quotation marks and citation omitted).




                                          -3-
      Because this is a diversity case and the relevant events occurred in Virginia,

the substantive law of Virginia applies. See, e.g., Redman v. John D. Brush & Co.,

111 F.3d 1174, 1177 (4th Cir. 1997); Erie R.R. v. Tompkins, 304 U.S. 64, 78–79

(1938). “Virginia has not adopted a strict liability regime for products liability.

When alleging that a product suffered from a design defect, a plaintiff may proceed

under a theory of implied warranty of merchantability or under a theory of

negligence.” Evans v. Nacco Materials Handling Grp., Inc., 810 S.E.2d 462, 469

(2018). Here, the plaintiff proceeds under both theories. A manufacturer breaches

its duty to warn if it has reason to know that a product is dangerous for the use for

which it is supplied, has no reason to believe the user will realize the dangerous

condition, and fails to exercise reasonable care to inform users of the dangerous

condition. Jones v. Ford Motor Co., 559 S.E.2d 592, 600 (Va. 2002).

      To recover in a Virginia products liability case, a plaintiff must plead and

prove that the product in question contained a defect that rendered it unreasonably

dangerous for ordinary or foreseeable use. Alevromagiros v. Hechinger Co., 993

F.2d 417, 420 (4th Cir. 1993).       The plaintiff must also establish “that the

unreasonably dangerous condition existed when the goods left the defendant’s

hands.” Logan v. Montgomery Ward & Co., 219 S.E.2d 685, 687 (Va. 1975). In

determining whether a product contained a defect rendering it unreasonably

dangerous, the “court will consider safety standards promulgated by the government


                                         -4-
or the relevant industry, as well as the reasonable expectations of consumers.”

Alevromagiros, 993 F.2d at 420. In this case, James relies on consumer expectations

rather than government or industry standards. The defendant contends that she has

not adequately pleaded facts showing what consumers expect of side curtain airbags

or how she will prove those expectations. According to Subaru of America, the

plaintiff is improperly relying solely on her own subjective, undefined standards.

      “Consumer expectations, which may differ from government or industry

standards, can be established through evidence of actual industry practices,

published literature, and from direct evidence of what reasonable purchasers

considered defective.” Id. at 420–21 (internal alterations, quotation marks, and

citation omitted). “Absent an established norm in the industry, a court is constrained

to rely on the opinion testimony of experts to ascertain the applicable safety

standard.” Id. at 421 (internal quotation marks and citation omitted).

      A plaintiff, however, is not required to prove her case in her complaint. While

the cited decisions address the kinds of evidence that may be sufficient to establish

liability at trial or to survive summary judgment, a plaintiff need not set forth

allegations of expert opinions, publications, consumer testimony, or other specific

evidence at the pleading stage. The Federal Rules of Civil Procedure simply do not

require that level of detail or a forecasting of the plaintiff’s anticipated evidence.




                                           -5-
      Subaru of America also argues that James has failed to allege that either the

allegedly dangerous condition or the alleged failure to warn was the proximate cause

of her injuries. In a products liability action, proof of causation must ordinarily be

supported by expert testimony because of the complexity of the causation facts. See

Rohrbough v. Wyeth Labs., Inc., 916 F.2d 970, 972 (4th Cir. 1990) (holding that

essential element of causation in products liability action involving medical vaccine

must be proved by expert testimony under West Virginia law); Hartwell v. Danek

Med., Inc., 47 F.Supp.2d 703, 707 (W.D. Va. 1999) (holding same as to products

liability case involving medical device under Virginia law). Again, however, a

motion to dismiss is not the proper avenue to contest a lack of expert testimony.

      I find that James has adequately pled that were the airbag not defective, or

were she warned of its defect, she would not have been injured by its unexpected

and forceful deployment. At this early stage of the proceedings, no more is

necessary. Subaru of America will have ample opportunity to investigate the

plaintiff’s evidence or lack thereof in discovery. Following the close of discovery,

it may challenge the sufficiency of the plaintiff’s evidence through a motion for

summary judgment, which is the more appropriate mechanism for raising the issues

it has presented in the Motion to Dismiss.




                                         -6-
                                    III.

     For the foregoing reasons, it is ORDERED that the Motion to Dismiss, ECF

No. 12, is DENIED.

                                           ENTER: January 16, 2020

                                           /s/ JAMES P. JONES
                                           United States District Judge




                                    -7-
